Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:

 Paragraph [0023] “The multipurpose vehicle 10 may be a manned vehicle and/or an unmanned vehicle.  In depicted embodiment, a cab 24 of shown, useful in manned operations.” should be:  “…a cab as shown…”
End of paragraph [0024] “…for example, to derive the actuators 32 and/or sensors 30.”should be: “…to drive the actuators 32..”? 
[0027] “…moreover, the processor 48 may include…” 48 refers to the wheels. Should this be: “the processor 62”? 
[0033] “Accordingly a steering control system is provided….” should be: “Accordingly a steering control system 74 is provided…” 
[0035] “Accordingly, as the multipurpose vehicle 10 is operated, the mission platform 10 may engage sprayers to spray…” should be: “Accordingly, as the multipurpose vehicle 12 is operated, the mission platform 10 may engage sprayers to spray…”
[0037] “The memory 44 may include…”should be: “the memory 94 may include…”

[0037]  “the memory 94 may store processor-executable instructions (e.g., firmware or software) for the processor 22 to execute…” should be: “the memory 94 may store processor-executable instructions (e.g., firmware or software) for the processor 92 to execute…”
[0038] “….and stored in the memories 62, 94 may be hardware systems, or a combination thereof.” should be: “….and stored in the memories 64, 94 may be hardware systems, or a combination thereof.”
[0040] “…the wheels 58…” (twice) should be: “….the wheels 48….”

[0041] “…As mentioned above, the mission platform 10 may be fastened onto the vehicle bed…” should be: “…As mentioned above, the mission platform 12 may be fastened onto the vehicle bed…”
[0043] “Turning now to Fig 5, the figure illustrates a front view an embodiment…” should be: “Turning now to Fig 5, the figure illustrates a front view of an embodiment…”].  
Appropriate correction is required.
The use of the term “Module ExpressTM system”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claims
Claims 1-35 have been filed. Claims 1-15 have been cancelled. The active claims are claims 16 through 35.
Claim Objections
Claim 35 is objected to because of the following informalities: there is an antecedent basis problem with “the at least one actuator…”element. No actuator is mentioned in claim 31.  Appropriate correction is required.
Claim Interpretation
Claim 35 is interpreted so that the element “…the at least one actuator…” is treated as “…an at least one actuator…”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21, 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2015/0105963 (Blackwell et al., hence Blackwell).
As for claim 16, Blackwell teaches a vehicle system (abstract, examples in Figs. 20-27, 28-33), comprising: a chassis (implied; something needs to hold the wheels or treads together in a vehicle), a vehicle bed coupled to the chassis (Figs. 20-27, tug unit [50] able to attach an implement [55] onto the vehicle bed comprising an attachment system (Fig. 24 [54]) configured to fasten a detachable mission platform (Figs. 20-27, implement [55]) onto the vehicle bed;
a plurality of wheels (Figs 20-27 wheels or tracks [52)) coupled to the chassis and configured to carry the chassis over a ground ("such that the tug unit 10 can know when it is on level ground," [0064]);
and a control system (Fig. 60 “Master Module”) comprising a processor (implicit in the “intelligent control” Fig. 5 [19]) configured to: determine a mission type (identification of implement Fig. 60 [194]) for the detachable mission platform;
and communicate with the detachable mission platform to actuate at least one actuator of the detachable mission platform based on the mission type. ("...the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015] and (actuator on platform): "The tug unit is configured, according to some aspects of the invention, to connect or be equipped with an implement or equipment. For example, the implement or equipment may be agricultural based equipment such as, but not limited to,....spraying equipment..."[0016] (spraying equipment on agricultural machines typically use actuators to control fluids).)
As for claim 17, Blackwell also teaches comprising an autonomous control system configured to autonomously drive the vehicle system with the detachable mission platform fastened onto the vehicle bed ("Accordingly, the invention includes systems, methods, and apparatuses for providing autonomous agricultural operations. According to some aspects, the invention includes the use of one or more autonomous vehicles, which vehicles may be known as a tug unit. The tug unit is a self-propelled vehicle that includes a power source, drive system, wheels or tracks, and attachment 
As for claim 18, Blackwell also teaches comprising a spatial locating device communicatively coupled to the processor and configured to provide a geographic location of the vehicle system for use by the autonomous control system during drive operations ("The intelligent control 19 may also include a location determining system, such as GPS, radar, LIDAR, or the like, in order to control the location of the tug unit 10." [0063]) 
As for claim 19, Blackwell also teaches wherein the processor is configured to execute a mission-specific software for controlling the at least one actuator based on the mission type. (Inherent in the fact that the autonomous vehicle (tug) operates the implements attached to the tug. For an example of actuators, see the spraying implement mentioned in claim 16 above, and "...when the tug unit is used with a planting implement, the modular motors or power supplies can be positioned on the planter to aid in providing power to actuators for providing weight distribution, down force, and/or folding aspects of the planter." [0062]) 
As for claim 20, Blackwell also teaches wherein the detachable mission platform comprises at least one sensor and the actuator, and wherein the processor is configured to actuate the at least one actuator based on sensor data received from the at least one sensor and on the mission type. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior impacting actuator behavior. )
As for claim 21, Blackwell teaches comprising a second detachable mission platform comprising at least a second actuator, wherein the processor is configured to:  detect a removal of the detachable mission platform from the vehicle bed and an attachment of the second detachable mission platform onto the vehicle bed; (implicit in the ability of the system to autonomously swap out loads: "Once the tug unit 30 has finished use of the implement 35, the process can be reversed to replace the implement 35 at a location such that the tug unit 30 can be used in another manner. For example, the tug unit 30 may utilize all of the material within the tank such that a replacement tank must be attached to the tug unit for additional use. The tug unit may then be connected to a different implement for a different operation."[0080]);
determine a second mission type for the second detachable mission platform; and execute a second mission-specific software for controlling the at least second actuator based on the second mission type. (Implicit in the autonomous ability to swap loads and control carried out by a tug: "The tug unit 10 can also include an intelligent control 19. The intelligent control 19 is operatively or otherwise electrically connected to the components of the tug unit 10 and can be used to regulate and operate the tug unit 10. For example, the intelligent control 19 may include operations to operate the drive system." [0063]])
As for claim 25, Blackwell also teaches wherein the detachable mission platform comprises a grain cart platform, a seeder platform, a sprayer platform, a cotton module, a tender, or a combination thereof. (Figs. 34-39 show the use of a tug unit (70) and a grain cart (74). FIGS. 46-48 show views of a tug unit 115 connected to a spraying implement 119. FIGS. 40-42 are views of a tug unit 84 connected to and operating a planter 88. ("planter" seems to mean "seeder" since filling from a seed tank is mentioned [0107].)
As for claim 26, Blackwell teaches a vehicle system (abstract, examples in Figs. 20-27, 28-33), comprising: a chassis (implied; something needs to hold the wheels or treads together in a vehicle),
a first detachable mission platform comprising at least one actuator (Figs. 20-27, implement [55]; actuator mentioned specifically in the planter implement [0062], otherwise implicit for other agricultural implements, e.g. a “sprayer” typically uses actuators to control fluids)
a vehicle bed coupled to the chassis, the vehicle bed comprising an attachment system configured to fasten the first detachable mission platform onto the vehicle bed; (Figs. 20-27, tug unit [50] able to attach an implement [55] onto frame [54]), 
a plurality of wheels coupled to the chassis and configured to carry the chassis over a ground; (Figs 20-27 wheels or tracks [52); tug moving over ground mentioned in [0064])
a control system (Fig. 60 “Master Module”) comprising a processor (implicit in the “intelligent control” Fig. 5 [19]) configured to:  determine a mission type for the first detachable mission platform; (identification of implement Fig. 60 [194])
and communicate with the first detachable mission platform to actuate the at least one actuator of the first detachable mission platform.  ("...the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015]. Examples of specific communication with the implement (from implement to tug) are mentioned in [0097] and from tug to implement in [0116])
As for claim 27 Blackwell teaches wherein the first detachable mission platform comprises a mission control system configured to communicatively couple with the processor to actuate the at least one actuator. 
As for claim 28, Blackwell teaches wherein the first detachable mission platform comprises a sensor and wherein the processor is configured to actuate the at least one actuator based on the mission type and on sensor data received from the sensor. (Fig. 5, block 18 and 15. Paragraph [0063] gives an example of actuator on a detachable mission platform (an "implement"). Paragraph [0064] gives an example of sensor behavior on the mission platform impacting actuator behavior.)
As for claim 29, Blackwell also teaches wherein the processor is configured to: detect a removal of the first detachable mission platform from the vehicle bed and an attachment of the second detachable mission platform onto the vehicle bed (implicit in the ability of the system to autonomously swap out loads: "Once the tug unit 30 has finished use of the implement 35, the process can be reversed to replace the implement 35 at a location such that the tug unit 30 can be used in another manner. For example, the tug unit 30 may utilize all of the material within the tank such that a replacement tank must be attached to the tug unit for additional use. The tug unit may then be connected to a different implement for a different operation."[0080]); determine a second mission type for the second detachable mission platform; and execute a second mission-specific software for controlling the at least second actuator based on the second mission type. (Implicit in the autonomous ability to swap loads and control carried out by a tug: "The tug unit 10 can also include an intelligent control 19. The intelligent control 19 is operatively or otherwise electrically connected to the components of the tug unit 10 and can be used to regulate and operate the tug unit 10. For example, the intelligent control 19 may include operations to operate the drive system." [0063]. Also see Fig. 60 [189][194] showing the implement information in the Master Module.)
As for claim 30, Blackwell also teaches a docking system, wherein the docking system is configured to assist docking of the vehicle system to another system, to a structure, or to a combination thereof (Paragraphs [0128]-[0129].)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Blackwell as applied to claim 1 above, and further in view of US Pat. 9891629 (Murray et al., hence Murray.)
As for claim 22, Blackwell does not specifically mention the use of an RFID tag to determine the mission.  However, Murray teaches wherein the processor is configured to determine the mission type for the detachable mission platform by reading an RFID tag on the detachable mission platform, by communicating with a mission platform controller, or a combination thereof ("Alternatively, an RFID tag or other communication device (e.g., sensor) may transmit a signal to a receiver on the machine 208 
Since RFID tags are regularly used as a mechanism to provide identification it would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the RFID identification mechanism of Murray to the vehicle system of Blackwell. The motivation would be to provide another method by which the control system could identify the use of a particular attachment.

Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell as applied to claim 16 above, and further in view of AU Patent 770118 (WIPO Pub WO 00/32462) (Grant et al., hence Grant.)
As for claim 23, in the embodiment adding a cab for a driver, Blackwell teaches a steering system communicatively coupled to the processor and mechanically coupled to the plurality of wheels (implicit in the autonomous vehicle system being able to self-propel itself to carry out specific tasks and to move in a fleet ([0072], [0076]). Blackwell does not mention a crab mode of control. However, Grant teaches a steering system communicatively coupled to the processor and mechanically coupled to the plurality of wheels, wherein the processor is configured to execute a crab mode control to drive the vehicle system in a sideways direction via the steering system. (Steering system: Fig. 1A, B. "Figures IA to IB illustrate two mechanical steering linkages with selective over ride." (drawing description)  "Electronics enclosure 163 contains the polyphase inverters and microprocessor controllers etc." line 25 pg. 117.  Crab mode: "Figure SA to SJ illustrate a cruise crab control and a pseudo gear change control."(drawing description).)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in 
As for claim 24, Blackwell does not specifically state that the steering system can rotate each of the wheels 360 degrees.  However, Grant teaches wherein the steering system is configured to rotate each of the plurality of wheels independently 360 degrees. ("For instance, the second drive means may form part of the wheel assembly and may steer or pivot the wheel possibly through 90°, 180° or even greater angles of steer. This in turn allows the vehicle to tum through tight comers and park in narrow spaces, such as driving sideways (i.e. crab style) into small parking spaces." lines 30-33 pg. 21. Putting this together with  the definitions of the angles as being both plus and minus (see pgs. 9-13) would indicate running from -180 degrees to +180 degrees, hence equivalent of zero to 360 degrees.)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell, and to have the wheels rotate 360 degrees. The motivation would be to provide further flexibility in movement of the vehicle, and the rotations of the wheels allowing a full 360 degrees allows a crabbing motion of the vehicle to be carried out irrelevant of which direction the wheels are initially pointed in.

Claims 31, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, as modified by Grant.
As for claim 31, Blackwell teaches a vehicle system (abstract, examples in Figs. 20-27, 28-33), comprising: 
a chassis (implied; something needs to link the wheels/treads together and support the vehicle), a vehicle bed coupled to the chassis (Fig. 23, [53]), the vehicle bed comprising an attachment system configured to fasten a detachable mission platform onto the vehicle bed (Fig. 24, attachment [54]);
 a plurality of wheels coupled to the chassis (Fig. 24,"wheels or tracks" [52]) and configured to carry the chassis over a ground ("such that the tug unit 10 can know when it is on level ground," [0064]), a steering system operatively coupled to the plurality of wheels and communicatively coupled to a control system (Fig. 5 [19], and  "The vehicles include a self-propelled drive system, tracks or wheels operatively connected to the drive system, a power supply operatively connected to the drive system, an attachment mechanism for attaching equipment to the vehicle, and an intelligent control operatively connected to the drive system, power supply, and attachment mechanism." (Abstract).)  
Blackwell does not contain a crab mode control to drive the vehicle system sideways.  However, Grant teaches [a] control system comprising a processor configured to execute a crab mode control to drive the vehicle system in a sideways direction via the steering system. (Steering system: Fig. 1A, B. "Figures IA to IB illustrate two mechanical steering linkages with selective over ride." (drawing description)  "Electronics enclosure 163 contains the polyphase inverters and microprocessor controllers etc." line 25 pg. 117.  Crab mode: "Figure SA to SJ illustrate a cruise crab control and a pseudo gear change control."(drawing description).)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell. The motivation would be to provide further flexibility in movement of the vehicle.
As for claim 32, Blackwell does not teach the use of wheels which rotate 360 degrees. However, Grant teaches wherein the steering system is configured to rotate each of the plurality of wheels independently 360 degrees. ("For instance, the second drive means may form part of the wheel assembly and may steer or pivot the wheel possibly through 90°, 180° or even greater angles of steer. This in turn allows the vehicle to tum through tight comers and park in narrow spaces, such as driving sideways (i.e. crab style) into small parking spaces." lines 30-33 pg. 21. Putting this together with  the  
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the technology for the crab mode of locomotion described by Grant in the vehicle used in the vehicle system of Blackwell, and to have the wheels rotate 360 degrees. The motivation would be to provide further flexibility in movement of the vehicle, and the rotations of the wheels allowing a full 360 degrees allows a crabbing motion of the vehicle to be carried out irrelevant of which direction the wheels are initially pointed in.
As for claim 35, Blackwell, as modified by Grant, teaches wherein the processor is configured to: determine a mission type for the detachable mission platform (Fig. 60 showing “Master Module”  with identification of implement [194]); and communicate with the detachable mission platform to actuate the at least one actuator of the detachable mission platform ("...the autonomous vehicle can be programmed to perform operations in a pre-programmed manner, or in an on-the-fly manner, where a master module continually updates the vehicle with new instructions..... The tug unit may also include an intelligent control, including a communication system. The communication system may include wire or wireless communication methods, such as Wi-Fi, Bluetooth, sensors, or the like." [0015]. Also, examples of specific communication with the implement (from implement to tug) are mentioned in [0097] and from tug to implement in [0116]. For actuator on platform: "The tug unit is configured, according to some aspects of the invention, to connect or be equipped with an implement or equipment. For example, the implement or equipment may be agricultural based equipment such as, but not limited to,....spraying equipment..."[0016] (spraying equipment on agricultural machines typically use actuators to control fluids). Also see [0062] for mention of actuators used on a planting implement.)

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Blackwell, as modified by Grant, as applied to claim 31 above, and further in view of US Pub. 2014/0277675 (Anderson et. al., hence Anderson) in light of NPL “Bi-directional Tractor” (pub. Farm Progress 7/8/2008, hence NPL-Farm.)
As for claim 33, Blackwell does not specifically teach a sideways movement.  Grant teaches a crab mode/sideways control of locomotion but does not specifically mention trajectories.  However, Anderson teaches wherein the processor is configured to autonomously drive the vehicle system to traverse a field in a plurality of [segments], wherein at least the sideways segments are driven via the crab mode control. ("In other examples, the turning controller 222 controls the direction of the wheels 128 based on geographic location data from the machine devices 110, arrangement data from the configuration analyzer 208, path data from the path identifier 210 and/or alignment monitor 212 to follow an identified path. In some examples, the turning controller 222 controls the direction of the wheels based on an input from the user interface 116 to execute a turning maneuver (e.g. a crab-steering maneuver, a light bulb turn, a zero-radius tum, etc.)." [0080]) Anderson does not specifically teach to traverse a field in a plurality of up segments (machine moving forwards), down segments (machine moving backwards), and sideways segments, but a tilling pattern with furrows adjacent to each other with turns at the end is well-known in cultivation and bi-directional farm machinery, allowing for “up segments” and “down segments” is known in the art (See NPL-Farm).
 	It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the sideways turning maneuvers of Anderson, using a bi-directional vehicle, to the vehicle system of Blackwell.  The motivation would be to improve the efficiency of the machinery when tilling or otherwise impacting the field.
As for claim 34, neither Blackwell nor Grant mention a steep slope feature. (Blackwell mentions sensors for determining a slope in [0064] but doesn’t mention any specific action taken.)  However, wherein the steering system comprises a steep slope feature. (See Fig.4B and the direction of the wheels of the vehicle to the right.)
It would have been obvious for one of ordinary skill in the art at the time of filing the application to have added the steep slope maneuvers of Anderson to the vehicle system of Blackwell, as modified by Grant.  The motivation would be to also allow for trajectories across fields on the side of a hill or with otherwise non-flat features, thus improving efficiency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANYA C SIENKO/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661